15 F.3d 1083NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
CALIFORNIA-HAWAIIAN FUND, INC., a Hawaii corporation, asManaging Partner of Triton Continental Properties JointVenture, on its own behalf, and on behalf of TritonContinental Properties Joint Venture, a Hawaii generalpartnership;  James Richard Delmonte, and Sandra JeanDelmonte, husband and wife, individually, and as Trusteesfor Stacy Nicole Delmonte and Chelsea Joy Delmonte;  eachand all on behalf of themselves and as representatives ofall others similarly situated, Plaintiffs-Appellants,v.William E. SIMON, Preston Martin, Preston Martin, H.F.Holdings, a Delaware corporation, W. Mendel Borthwick, Jr.,Kenneth S. Fujinaka, and Honfed Bank, a federal savingsbank, also known as Honolulu Federal Savings and LoanAssociation, and Does 1-1000, Defendants-Appellees.
Nos. 92-16356, 93-16013.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 3, 1993.Decided Feb. 8, 1994.

Before:  POOLE, WIGGINS, and T.G. NELSON, Circuit Judges.

ORDER

1
The judgment entered June 23, 1992, is affirmed for the reasons stated in the district court's order dismissing the amended complaint, dated December 24, 1991.  The order denying reconsideration, dated July 24, 1992, is affirmed for the reasons stated in the order.


2
The order of April 22, 1991, granting plaintiff's motion for sanctions is affirmed for the reasons stated in the order.  The order of July 31, 1991, setting the final amount of the sanctions is vacated, on the basis of  Lockary v. Kayfetz, 974 F.2d 1166, 1177-78 (9th Cir.1992), cert. denied, 113 S.Ct. 2397 (1993), decided after the district court's decision.  The issue of the amount of Rule 11 sanctions to be awarded is remanded to the district court with instructions to eliminate from the sanction award the amount of money representing work on the motion for sanctions and to then enter an appropriate award.


3
The judgment is AFFIRMED;  the order setting the amount of sanctions is VACATED and REMANDED, with instructions.